DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
STATUS OF CLAIMS
Claims 1–11 and 13–15 are pending in this application.
Claims 1, 7, 10 and 14 are amended. 
Claim 12 is cancelled.  
RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 14, 2022.
In view of amendments filed on February 14, 2022 to the title, the objection to the specification is withdrawn.
Applicant’s Reply (February 14, 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments. Further Applicant’s Arguments/Remarks with respect to independent claims 1 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are Ulichney et al.  (2011/0069328)’ as explained in the body of rejection below.
ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4, 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US 4,884,080 Hirahara et al. (hereinafter referred to as “Hirahara”) in view of US Patent Application Publication of 2011/0069328 Ulichney et al. (hereinafter referred to as “Ulichney”.
Note that Hirahara was also cited in the international search report dated 06 December 2018 counterpart to this application and provided by Applicant in the 30 October 2019 Information Disclosure Statement (IDS).
With respect to claim 1, Hirahara discloses a method (Col. 1, lines 11-15; wherein a halftone image printing device, and, more particularly, to a halftone image printing device in which a pixel is formed by a plurality of dots in a matrix form, and can be printed in a halftone mode, or with gradation or gray levels … ), comprising: 
wherein a halftone image printing device according to a first embodiment of the present invention. An output from a gradation signal source 10 such as a memory is supplied to a multilevel dot pattern generator 12. Note that a gradation signal indicates the gray level of each pixel. The generator 12 generates a predetermined dot pattern for each pixel. Note that a pixel has an mXn dot matrix configuration, and a multilevel dot pattern constituted by specific dot therein is generated. That is, heating members corresponding to dots in this dot pattern are energized, the energization level (energy supply level) of each dot being controlled by the gradation signal. The thermal head 16 melts an ink while pressing printing paper 22 against the platen roller 18 through an ink ribbon 20, thereby transferring the ink onto the paper 22. A timing controller 24 for controlling various timings is connected to the gradation signal source 10, the multilevel dot pattern generator 12 and a driver circuit 14 … ); and 
for the pixel of the plurality of pixels, selectively replacing the command to apply the print substance with a command to not apply the print substance (Col. 2, lines 23–40; wherein a dot printing head for printing dots of at least two colors, and a printing control circuit for controlling the dot printing head so as to print only a predetermined dot corresponding to the density of each pixel of each color in a dot matrix corresponding to one pixel. The position of the printed dot in the dot matrix is determined such that the texture directions of the printed dots that are generated when the pixels are aligned in a two-dimensional manner are different in units of colors … ).
However, Hirahara fails to explicitly disclose the image file including a halftone cell having a plurality of pixels.
Ulichney, working in the same field of endeavor, recognizes this problem and teaches the image file including a halftone cell having a plurality of pixels (¶ [0042]; wherein the input image is segmented into blocks that correspond to halftone cluster locations. The cell flattener sets all of the pixels in each block to a single representative value, such as the average of the input therein. In the examples illustrated herein, in which halftone cells are comprised of 4 by 4 pixels, the cells have all 16 pixels temporarily set to a value equal to their average by the cell flattener. As a result, this flattened image is one-fourth the size of the original carrier image in each dimension … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hirahara to apply the image file including a halftone cell having a plurality of pixels as taught by Ulichney since doing so would have predictably and advantageously allows each cell is assessed based on its value to determine whether the resulting  Ulichney, ¶ [0043 and 0044]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Hirahara discloses wherein the image file includes a plurality of cells, and the plurality of cells correspond with a rendered halftone (Col. 1, lines 11–15; Col. 4, lines 54–68 and Col 5; lines 1–15; wherein a halftone image printing device according to a first embodiment of the present invention. An output from a gradation signal source 10 such as a memory is supplied to a multilevel dot pattern generator 12. Note that a gradation signal indicates the gray level of each pixel. The generator 12 generates a predetermined dot pattern for each pixel. Note that a pixel has an mXn dot matrix configuration, and a multilevel dot pattern constituted by specific dot therein is generated. That is, heating members corresponding to dots in this dot pattern are energized, the energization level (energy supply level) of each dot being controlled by the gradation signal. The thermal head 16 melts an ink while pressing printing paper 22 against the platen roller 18 through an ink ribbon 20, thereby transferring the ink onto the paper 22. A timing controller 24 for controlling various timings is connected to the gradation signal source 10, the multilevel dot pattern generator 12 and a driver circuit 14 … ).
With respect to claim 3, which claim 1 is incorporated, Hirahara discloses wherein each pixel of the plurality of pixels corresponds with a command to apply a print substance to the medium (Col. 1, lines 11–15; Col. 4, lines 54–68 and Col 5; lines 1–15; wherein a halftone image printing device, a pixel corresponds to mXn dots in a matrix form (a dot is the minimum unit of a heating member constituting a printing head and capable of transferring an ink) … ).
With respect to claim 4, which claim 1 is incorporated, Hirahara discloses wherein the image file includes a plurality of cells each having a plurality of pixels (Col. 15, lines 41–47; wherein matrix position setting circuit 2 is necessary for digital printing or pseudo half-tone printing and sets a position to print a dot within a dot matrix which corresponds to a single pixel consisting of plurality of dots. In a normal line printer, setting circuit 2 is interlinked with a dot counter for the main scanning direction and a line counter for the sub scanning direction … ) and selectively replacing the command to apply the print substance with a command to not apply the print substance for the plurality of pixels from the image file (Col. 1, lines 11–15; Col. 4, lines 54–68 and Col 5; lines 1–15; wherein a dot printing head for printing dots of at least two colors, and a printing control circuit for controlling the dot printing head so as to print only a predetermined dot corresponding to the density of each pixel of each color in a dot matrix corresponding to one pixel. The position of the printed dot in the dot matrix is determined such that the texture directions of the printed dots that are generated when the pixels are aligned in a two-dimensional manner are different in units of colors … ).
With respect to claim 7, which claim 1 is incorporated, Hirahara discloses selectively replacing includes replacing commands to apply the print substance with commands to not apply the print substance for the pattern of pixels (Col. 1, lines 11–15; Col. 4, lines 54–68 and Col 5; lines 1–15; wherein a dot printing head for printing dots of at least two colors, and a printing control circuit for controlling the dot printing head so as to print only a predetermined dot corresponding to the density of each pixel of each color in a dot matrix corresponding to one pixel. The position of the printed dot in the dot matrix is determined such that the texture directions of the printed dots that are generated when the pixels are aligned in a two-dimensional manner are different in units of colors … ).
However, Hirahara fails to explicitly disclose wherein the halftone cell includes a pattern of pixels in the plurality of pixels.
Ulichney, working in the same field of endeavor, recognizes this problem and teaches the image file including a halftone cell (¶ [0042]; wherein halftone cells are comprised of 4 by 4 pixels, the cells have all 16 pixels temporarily set to a value equal to their average by the cell flattener …) includes a pattern of pixels in the plurality of pixels (¶ [0027]; Fig. 4A and 4B; cell 1–16 plurality of pattern of pixels; wherein information can be embedded into a subset of the rendered cells by encoding the information as single pixel shifts of the clusters within each cell. It should be noted that not all cell shapes will afford their clusters the same degree of freedom to move. Cells that have room for a cluster to move to at least 2 single pixel shift positions can encode at least one bit of data, and therefore can be defined as "carrier cells". For example, cells 1 through 9 in both FIGS. 4A and 4B are potential carrier cells … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hirahara to contain halftone cell includes a pattern of pixels in the plurality of pixels as taught by Ulichney since doing so would have predictably and advantageously allows each cell is assessed based on its value to determine whether the resulting halftone cluster will exhibit a shape that is useful for encoding data when rendered by the target output device (see at least Ulichney, ¶ [0043 and 0044]).    
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 14, Hirahara discloses a printing device (Fig. 1 -– a halftone image printing device … ), comprising: 
a controller (Fig. 12 – element 14 …) to: 
wherein a halftone image printing device according to a first embodiment of the present invention. An output from a gradation signal source 10 such as a memory is supplied to a multilevel dot pattern generator 12. Note that a gradation signal indicates the gray level of each pixel. The generator 12 generates a predetermined dot pattern for each pixel. Note that a pixel has an mXn dot matrix configuration, and a multilevel dot pattern constituted by specific dot therein is generated. That is, heating members corresponding to dots in this dot pattern are energized, the energization level (energy supply level) of each dot being controlled by the gradation signal. The thermal head 16 melts an ink while pressing printing paper 22 against the platen roller 18 through an ink ribbon 20, thereby transferring the ink onto the paper 22. A timing controller 24 for controlling various timings is connected to the gradation signal source 10, the multilevel dot pattern generator 12 and a driver circuit 14 … ); and  
for the pixel of the plurality of pixels of the image file, selectively replace the command to apply the print substance with a command to not apply the print substance (Col. 2, lines 23–40; wherein a dot printing head for printing dots of at least two colors, and a printing control circuit for controlling the dot printing head so as to print only a predetermined dot corresponding to the density of each pixel of each color in a dot matrix corresponding to one pixel. The position of the printed dot in the dot matrix is determined such that the texture directions of the printed dots that are generated when the pixels are aligned in a two-dimensional manner are different in units of colors … ); and  
a print engine operably coupled to the controller to deliver a print substance to the medium based on the image file having the command to not apply the print substance (Col. 1, lines 11–16; Col. 2, lines 23–40 and Col. 4, line 54 to Col. 5 line 7; wherein the density of each pixel corresponds to the total amount of ink transferred in a matrix dot region corresponding to each pixel. Only when the amount of heat from a head exceeds a certain threshold level is an ink transferred to paper; otherwise, no transfer is performed. Conventionally, energy supplied to a head is a constant value higher than the threshold level, and the amount of ink transferred per dot is constant, through control, irrespective of the heat pile-up of the head. a specific dot is selected irrespective of density, and energy supplied to the selected specific dot is changed in accordance with density so as to control the degree of heat generated by this dot, thereby changing the total amount of ink transferred per pixel in accordance with the density … ).
However, Hirahara fails to explicitly disclose the image file including a halftone cell having a plurality of pixels.
wherein the input image is segmented into blocks that correspond to halftone cluster locations. The cell flattener sets all of the pixels in each block to a single representative value, such as the average of the input therein. In the examples illustrated herein, in which halftone cells are comprised of 4 by 4 pixels, the cells have all 16 pixels temporarily set to a value equal to their average by the cell flattener. As a result, this flattened image is one-fourth the size of the original carrier image in each dimension … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hirahara to apply the image file including a halftone cell having a plurality of pixels as taught by Ulichney since doing so would have predictably and advantageously allows each cell is assessed based on its value to determine whether the resulting halftone cluster will exhibit a shape that is useful for encoding data when rendered by the target output device (see at least Ulichney, ¶ [0043 and 0044]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–4, 7 and 14 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
   ALLOWABLE SUBJECT MATER
Objection 
Claims 5, 6, 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the command to not apply the print substance is included in a mask having a plurality of commands to not apply the print substance, and applying the mask to the image file includes selectively replacing commands to apply the print substance with commands to not apply the print substance.”
In regard to claim 6, claim 6 depend on objected claim 5. Therefore, by virtue of their dependency, claim 6 is also indicated as objected subject matter. 
In regard to claim 8, when considering claim 8 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein each pixel of the pattern of pixels corresponds with a command to apply a subtractive print substance to the medium and selectively replacing commands to apply the print substance with commands to not apply the print substance includes providing a command to apply a black print substance to a pixel in the pattern of pixels.”
In regard to claim 9, claim 9 depends on objected claim 8. Therefore, by virtue of their dependency, claim 9 is also indicated as objected subject matter. 
In regard to claim 15, when considering claim 15 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the controller implements a pipeline to provide a target image from the image file and a mask with the command to not apply the print substance.”
Examiner's Statement of Reason for Allowance
Claims 10, 11 and 13 are allowed. Claims 10 is independent claim. Claims 11 and 13 depend on claim 10.
The Non-Final Rejection (December 13, 2021) indicated that claims 5, 6, 8, 9, 12 and 15 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 10 to incorporate the allowable subject matter of claims 12. Accordingly, Claim 10 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claim 10.  
The Reply has amended claim 10 to add several features as shown in the excerpt below:
  “receive an image file prepared for printing, wherein the image file includes a cell having a plurality of pixels, wherein a pixel of the plurality of pixels corresponds with a command to apply a print substance to a medium; and 
for the pixel of the plurality of pixels, selectively replace the command to apply the print substance to the medium with a command to not apply the print substance,
wherein the image file and the mask are processed as a filter in a pipeline.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Hirahara et al. (4,884,080) and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Yao et al. (2011/0051197)
Describes Bitmap based black trapping method for performing black trapping on a color image data rendering on a media substrate, in a printing apparatus (claimed) such as color printer. The method enables the window with reduced height and increased width to perform color estimation, so that use of raster lines is reduced. The method enables reducing an amount of color added to the black pixels at color-gray edges.
Stevens (2010/0290089)
Describes an image processing system utilizes an image type classification circuit to identify inputted image data as picture image data or text/graphics image data. A halftone circuit, operatively connected to the image type 

Describes method for performing black trapping on a color image data representation for rendering a color image on a media substrate e.g. print output medium such as paper, by an image marking device of a printing apparatus (claimed) e.g. Raster type color printer and ink jet color printer. 

Table 1
   CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672